Citation Nr: 0400548	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from October 1989 to July 
1993, with 3 years, 8 months, and 29 days of prior active 
service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2002 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes that the RO denied the veteran's claim for 
non-service connected pension benefits on the merits.  
However, upon a review of the record, the Board finds that 
there is a threshold issue which should be addressed by the 
RO prior to appellate review.  

The Decision Review Officer who reviewed the veteran's claim 
and furnished a Supplemental Statement of the Case (SSOC) in 
April 2003 noted in the SSOC that, in order to have a medical 
evaluation of the veteran's claimed disabilities, he had 
arranged for the veteran to undergo a medical examination but 
the veteran failed to report for a VA examination (VAX) in 
January 2003 and again failed to report for a VAX in March 
2003.  A regulation provides that, when entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, an original compensation claim 
shall be rated based on the evidence of record and any other 
original claim shall be denied.  See 38 C.F.R. § 3.655(a)(b) 
(2003).  The Board finds that the RO should address the 
applicability of this regulation to the instant appeal prior 
to any further appellate action, and this case will be 
remanded for that purpose.

Under the circumstances, this case is REMANDED for the 
following:

The RO should consider the applicability of 38 C.F.R. 
§ 3.655 (2003) to this appeal and readjudicate the 
veteran's claim of entitlement to non-service connected 
pension benefits.

If the decision remains adverse to the veteran, he and his 
representative, if any, should be provided with an 
appropriate Supplemental Statement of the Case  and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




